Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


 Latoya Sakeitha Erwin, Appellant                       Appeal from the 114th District Court of
                                                        Smith County, Texas (Tr. Ct. No. 114-1352-
 No. 06-18-00058-CR         v.                          17). Opinion delivered by Chief Justice
                                                        Morriss, Justice Burgess and Justice Stevens
 The State of Texas, Appellee                           participating.    Concurring Opinion by
                                                        Justice Burgess.



       As stated in the Court’s opinion of this date, we find there was error in the judgment of the
court below. Therefore, we reverse the trial court’s judgment and render a judgment of acquittal.
       We further order that the appellee, The State of Texas, pay all costs of this appeal.


                                                       RENDERED APRIL 24, 2019
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk